Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of group I (claims 1-2, 7-10, 27-31) in the reply filed on 3/12/2021 is acknowledged.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 4/22/2019 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Claim Status
Claims 1-2, 7-10, 27-33 are pending and being examined and claims 34-40 are withdrawn. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 28 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor 
Claim 28 recites the limitation "wherein the sensor is colorless in the absence of any amines" in lines 1-2.  Claim 1 positively recites the activated furan reacts with amine to produce a color change in the colorimetric sensor.  How is the sensor used without the presence of amine?  Would the activated furan still be able to produce a color change?  It is unclear if the sensor would still be applicable with the absence of amines, thus the limitation is unclear. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
	
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
	
Claims 1-2, 7, 9-10, 27, and 29-31 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Helmy et al (Design and Synthesis of Donor-Acceptor Stenhouse Adducts: A Visible Light Photoswitch Derived from Furfural”, 2014, The Journal of Organic Chemistry, Volume 79, Issue 23, pp 11316–11329; hereinafter “Helmy”; already of record).
Regarding claim 1, Helmy teach a colorimetric sensor (Helmy; Results and Discussion; pp 11318; a diverse range of secondary aliphatic amines, for the selective formation of the colored triene 
a substrate (Helmy; Results and Discussion; pp 113119; Scheme 2; THF is used as the solvent; examiner interprets the solvent as the substrate for the system) including an activated furan of formula (I) (Helmy; Results and Discussion; pp 113117- 113118; Fig. 2; furylidene−Meldrum’s acid 6… 1,3-dimethylbarbituric acid activated furan 33), wherein a reaction between the activated furan and an amine produces a color change in the colorimetric sensor to indicate the presence of the amines (Helmy; Results and Discussion; pp 11318; a diverse range of secondary aliphatic amines, for the selective formation of the colored triene Stenhouse adduct) :
where each of R1, R2, and R3 is independently selected from – alkyl, –COOH, –COO(C1-C20 alkyl),
–COO(aryl), aryl, heteroaryl, C1-C20 alkoxy, C1-C20 aryloxy, –O(alkyl), –O(aryl), –halogen, CF3, 
–S(alkyl), –S(aryl), - S(heteroaryl), azide, alkyne, and nitrile, wherein each alkyl and aryl group is optionally substituted with groups selected from C1-C6 alkyl, –F, –Cl, –Br, –I, OMe, SMe, and  
–N,N (C1-C20 alkyl); (Helmy; Results and Discussion; Fig. 2; Furan 6; examiner indicates that the R1, R2, and R3 independently selected as –alkyl specifically C1 alkyl)
where R4 is independently selected from –hydrogen, alkyl, –COOH, –COO(C1-C20 alkyl), 
–COO(aryl), aryl, heteroaryl, C1-C20 alkoxy, C1-C20 aryloxy, –O(alkyl), –O(aryl), –halogen, –S(alkyl), –S(aryl), –S(heteroaryl), azide, alkyne, and nitrile, wherein each alkyl and aryl group is optionally substituted with groups selected from C1-C6 alkyl, –F, –Cl, –Br, –I, OMe, SMe, and –N,N (C1-C20 alkyl); (Helmy; Results and Discussion; Fig. 2; Furan 6; examiner indicates that the R4 independently selected as hydrogen)
where each of R5 and R6
Regarding claim 2, Helmy teach the colorimetric sensor of claim 1, wherein the substrate is one or more of a liquid solution and a solid (Helmy; Results and Discussion; pp 113119; Scheme 2; THF is used as the solvent).
Regarding claim 7, Helmy teach the colorimetric sensor of claim 1, wherein the cyclic activating group includes one or more of Meldrum's acid, 1,3-dimethylbarbituric acid, 1,3-indanedione, 3-substituted-i -aryl-pyrazolone, 3-substituted-5-isoxazole, 1,2- substituted-pyrazolidine-3-5 -dione, and 1-5-disubstituted-1,5-dihydro-2H- benzodiazepine-2,4-dione (Helmy; Results and Discussion; pp 113118; Fig. 2; furylidene−Meldrum’s acid 6; examiner indicates that the Meldrum’s acid is the cyclic activating group).
Regarding claim 9, Helmy teach the colorimetric sensor of claim 1, wherein the sensor detects an immobilized amine in solution (Helmy; Results and Discussion; pp 113119; Scheme 2; the amine is immobilized in the THF solvent to produce the Stenhouse adduct).
Regarding claim 10, Helmy teach the colorimetric sensor of claim 1, wherein the activated furan reacts with one or more of ammonia, a primary amine, a secondary amine, and a tertiary amine (Helmy; Results and Discussion; pp 113118; broad array of secondary aliphatic amines were competent reaction partners, including both cyclic and acyclic amines).
Regarding claim 27, Helmy teach the sensor of claim 1, wherein the cyclic activating group is selected from:
where each of R7, R8, R9, R10, and R11 is independently one or more of –alkyl, –COOH, –COO(C1-C-20 alkyl), –COO(aryl), aryl, heteroaryl, C1-C20 alkoxy, C1-C20 aryloxy, –O(alkyl), –O(aryl), –halogen, –S(alkyl), –S(aryl), –S(heteroaryl), azide, alkyne, and nitrile, wherein each alkyl or aryl group may independently be optionally substituted with one or more groups of C1-C6 alkyl, –F, –Cl, –Br, –I, OMe, SMe, and –N,N (C1C20 alkyl); 
th cyclic activating group).
Regarding claim 29, Helmy teach the sensor of claim 1, wherein the color change in the sensor is produced by the formation of a colored donor acceptor Stenhouse adduct (DASA) formed from the reaction between the activated furan and the amines (Helmy; Results and Discussion; pp 113117- 113118; Fig. 2; Stenhouse adduct 8).
Regarding claim 30, Helmy teach the sensor of claim 29, wherein the DASA does not undergo any color change upon exposure to light.  While Helmy does not address the DASA not undergoing a color change upon exposure to light, it has been determined that where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In the current case, the reaction between the activated furan and amine of claim 1 produces the colored donor acceptor Stenhouse adduct (DASA). Absent persuasive evidence that the DASA are different, the prior art is considered to have the same properties with respect to not undergoing a color change upon exposure to light as that is claimed. MPEP § 2112.01 (I-IV).
Regarding claim 31, Helmy teach the sensor of claim 1, further comprising one of: a solid substrate, wherein the activated furan is incorporated onto the substrate or adsorbed onto the substrate; and a liquid substrate, wherein the activated furan is added to the liquid substrate (Helmy; Results and Discussion; pp 113119; Scheme 2; THF is used as the solvent).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 8, 28, and 31-32 are rejected under 35 U.S.C. 103 as being unpatentable over Helmy in view Hartman et al (US 20040142495 A1; hereinafter “Hartman”). 
Regarding claim 8, Helmy teach the colorimetric sensor of claim 1, wherein the sensor detects the amine (Helmy; Results and Discussion; pp 11318; a diverse range of secondary aliphatic amines, for the selective formation of the colored triene Stenhouse adduct).
Helmy does not teach the amine in one or more of a liquid phase, gaseous phase, and vapor phase.
However, Hartman teaches an analogous art of a detector (Hartman; para [76]; Fig. 4; detector 412) detecting amine (Hartman; para [69]; detectable color change upon exposure to, for example, a biogenic amine) in one or more of a liquid phase, gaseous phase, and vapor phase (Hartman; para [76]; analyte of interest in the vapors; examiner interprets that the detected amine is in the vapor phase because the sensor detects analytes in vapor).  It would have been obvious to one of ordinary skill in the art to have modified the amine of Helmy to be in the vapor phase as taught by Hartman, because Hartman teaches measurable analyte in vapor form corresponding detector can indicate that there is no spoil indicating analyte in food (Hartman; para [10]). 
Regarding claim 28, Helmy teach the sensor of claim 1.
Helmy does not teach the sensor is colorless in the absence of any amines.  
However, Hartman teaches an analogous art of a detector (Hartman; para [76]; Fig. 4; detector 412) detecting amine (Hartman; para [69]; detectable color change upon exposure to, for example, a biogenic amine) is colorless in the absence of any amines (Hartman; para [76]; Fig. 4; detector 412 changes appearance, for example, changes color or changes from colorless to colored).  It would have been obvious to one of ordinary skill in the art that the sensor of Helmy remains colorless in the absence of amines as taught by Hartman, because Hartman teaches the change indicates that the analyte is present (Hartman; para [76]). 
Regarding claim 32, 
Helmy does not teach exposing the sensor to peptoids, peptides, peptidomimetrics, or combinations thereof.
However, Hartman teaches an analogous art of a detector (Hartman; para [76]; Fig. 4; detector 412) detecting amine (Hartman; para [69]; detectable color change upon exposure to, for example, a biogenic amine) exposed to peptoids, peptides, peptidomimetrics, or combinations thereof (Hartman; para [77]; detectable material are those selected from biologically active materials such as…peptide).  It would have been obvious to one of ordinary skill in the art to have exposed the colorimetric sensor of Helmy to peptides as taught by Hartman, because Hartman teaches that detection of biologically active materials indicates spoilage (Hartman; para [10]).
Regarding claim 33, modified Helmy teaches the method of claim 32 (the colorimetric sensor of Helmy is modified to be exposed to peptides as taught by Hartman discussed above in claim 32), wherein one or more of the peptoids, peptides, and peptidomimetrics are immobilized (Hartman; para [76]; in response to the contact with an analyte of interest in the vapors…the detector changes color). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Austin Q Le whose telephone number is (571)272-7556.  The examiner can normally be reached on Monday - Friday 9am - 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on (571)272-1267.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/A.Q.L./Examiner, Art Unit 1798                                                                                                                                                                                                        
/MATTHEW D KRCHA/Primary Examiner, Art Unit 1798